Title: From Alexander Hamilton to Benjamin Lincoln, 21 September 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentSepr. 21 1791
Sir

You will pay into the Bank of Massachusettes whatever monies may be in your hands, on the last day of this month, over and above what it may be necessary for you to retain to satisfy any Treasury drafts which you may have accepted and to fulfil any services which have been committed to your superintendence. For the sum you may pay in, you will take duplicate receipts, one of which you will forward here as a voucher for covering the payment with the usual warrant.
Benj Lincoln Esqr &c
